DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2021, and April 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1, 10, 15, 23 – 30, 32 – 34, and 38 – 46 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records.

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “establishing a wireless connection with a base station of a wireless network; receiving a first resource grant from the base station, the first resource grant identifying a first frequency bandwidth for communicating with the base station over the wireless connection; determining conditions related to communicating with the base station over the first frequency bandwidth identified in the first resource grant, the conditions including a thermal status of the user device; selecting, by the user device and based on the conditions, a second frequency bandwidth for communicating with the base station; transmitting, to the base station, a request to communicate with the base station over the second frequency bandwidth; and receiving a second resource grant from the base station, the second resource grant allowing communication with the base station over the second frequency bandwidth or an alternate frequency bandwidth based on the second frequency bandwidth” as recited in Claim 1. Similar limitations are presented in independent Claims 10, and 15.

Dependent claims 23 – 30, 32 – 34, and 38 – 46 further limit the allowed independent claims 1, 10, and 15. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SHAKOURI et al – the apparatus includes means for subjecting active electronic device to modulated thermal excitation in response to changes in operating current or device state of the active electronic device, and means for generating a bandwidth-limited AC-component of signal from said illumination detector in response to changes in thermoreflectivity from a surface of the active electronic device arising while the active electronic device is subjected to modulated thermal excitation
Kazunori KURASHIGE – the FM-CW radar transmits information, where the information on the transmit frequency is measured by monitoring the frequency-divided signal from the voltage control oscillator, and the signal processing circuit uses the temperature data to determine whether or not the transmit frequency falls within a range defined by an upper limit and a lower limit, or whether or not a modulation bandwidth of the FM-CW signal falls within a range defined by an upper limit, and issues an error to a host controller when the transmit frequency falls outside the range defined by the upper limit and the lower limit or when the modulation bandwidth falls outside the range defined by the upper limit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468